Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1, 3-4, 6-9, 11-12, and 14-18 are pending, claims 2, 5, 10, and 13 are cancelled, claims 1, 6, 9, and 14 are amended, and claim 18 has been previously withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9 and 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pletcher (U.S. 2018/0021798).
With respect to claims 1 and 9, Pletcher discloses A fluid distribution system (figure 1), comprising:
a fluid source configured to output pressurized fluid (fluid source from 102); and
a device (see device of figures 1-3, noted being “for directing high pressure fluid” in claim 1) comprising:
a spindle (112,114,118) comprising a rigid body defining a fluid passageway therein (114 being rigid (being a cylinder of the spray system which then 120/122 spin about and having fluid passageway of 116);
a spindle mount (106/104) mounting the spindle to the fluid source so the fluid passageway of the spindle is fluidly coupled to the fluid source; and
a fluid distributer (120/122) coupled to the spindle and comprising a plurality of spaced-apart fluid dispensers (figure 8, shows three of the noted nozzles) formed therein that are each fluidly coupled to the fluid passageway of the spindle and configured to dispense pressurized fluid from the fluid source outside the device (paragraph 0041),
the fluid distributes including a circumferential surface (120/122 having an inner and outer circumference) and each of the fluid dispensers extend through the circumferential surface (the noted nozzles are affixed to the wall and extend through to receive fluid from within the noted 120/122 to be sprayed),
the fluid distributer further including a plurality of flow adjusters (control adjustments 804), each of the flow adjusters being associated with a respective one of the fluid dispensers and configured to control fluid flow from the respective fluid dispenser independently of the other fluid dispensers (see figure 8 and paragraph 0041).
With respect to claims 6 and 14, Pletcher discloses the plurality of flow adjusters comprises at least one adjusting screw (he individual volume controls 802 may be adjusted by the individual volume control adjustment 804 such as a screw that is adjusted in or out to control the flow of coating to the spray nozzles 124, paragraph 0042).
With respect to claim 7 and 15, Pletcher discloses the spindle defines a spindle diameter (figure 1 specifically diameter of 114) and the fluid distributer defines a distributer diameter (diameter of 120) that is less than or greater than the spindle diameter (see figure 1).
With respect to claim 8 and 16, Pletcher discloses the spindle defines a spindle length that is at least 50% of a total length of the device (figure 1, as 112,114,118 is longer then 120/122).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 9, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 2003/0168523) in view of Wang (U.S. 5680990).
With respect to claims 1 and 9, Lin discloses A fluid distribution system (figure 1), comprising:
a fluid source (30) configured to output pressurized fluid (fluid to the noted sprinkler); and
a device (figure 1, noted being “for directing high pressure fluid” in claim 1) comprising:
a spindle (#20) comprising a rigid body (see figure 1) defining a fluid passageway (#18) therein;
a spindle mount (11/10) mounting the spindle to the fluid source so the fluid passageway of the spindle is fluidly coupled to the fluid source (see figures 1 and 2); and
a fluid distributer (figure 1, 21 and the various 22s/27s) coupled to the spindle and comprising a plurality of spaced- apart fluid dispensers (21) formed therein that are each fluidly coupled to the fluid passageway of the spindle and configured to dispense pressurized fluid from the fluid source outside the device (figure 1), the fluid distributer including a circumferential surface (the outer circumferential surface of 21 from which 22 extend out of) and each of the fluid dispensers extends through the circumferential surface (see cut view in figure 4 as 22 extends from 21), but fails to disclose the fluid distributer further including a plurality of flow adjusters, each of the flow adjusters being associated with a respective one of the fluid dispensers and configured to control fluid flow from the respective fluid dispenser independently of the other fluid dispensers. 
Wang, figure 5 and rows 38-55, discloses a valve 65 being used in each of the noted fluid arms of the sprinkler allowing for each of the arms to have a desired adjustment as they move about the noted ball valve 65. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ball valve of Wang into the system of Lin, allowing for the flow to be adjusted to a desired angle (controlling the fluid flow such that it controls the angle of fluid flow within the system) and allow for different spray patterns and rotations to occur in the system as desired. 
With respect to claims 3 and 11, Lin discloses the spindle mount defines a fluid entryway (figure 4, inside of 11) that is fluidly coupled to the fluid passageway of the spindle (18).
With respect to claims 4 and 12, Lin discloses the fluid passageway defines a passageway diameter (diameter of 18) and the fluid entryway defines an entryway diameter (diameter of 11) that is greater than the passageway diameter (see figure 4).
With respect to claim 17, Lin discloses the pressurized fluid is at least one of pressurized air or pressurized coolant (water being a coolant, abstract).

Claim(s) 1, 3-4, 9, 11-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. 2003/0168523) in view of Disbrow (U.S. 3448928).
With respect to claims 1 and 9, Lin discloses A fluid distribution system (figure 1), comprising:
a fluid source (30) configured to output pressurized fluid (fluid to the noted sprinkler); and
a device (figure 1, noted being “for directing high pressure fluid” in claim 1) comprising:
a spindle (#20) comprising a rigid body (see figure 1) defining a fluid passageway (#18) therein;
a spindle mount (11/10) mounting the spindle to the fluid source so the fluid passageway of the spindle is fluidly coupled to the fluid source (see figures 1 and 2); and
a fluid distributer (figure 1, 21 and the various 22s/27s) coupled to the spindle and comprising a plurality of spaced- apart fluid dispensers (21) formed therein that are each fluidly coupled to the fluid passageway of the spindle and configured to dispense pressurized fluid from the fluid source outside the device (figure 1), the fluid distributer including a circumferential surface (the outer circumferential surface of 21 from which 22 extend out of) and each of the fluid dispensers extends through the circumferential surface (see cut view in figure 4 as 22 extends from 21), but fails to disclose the fluid distributer further including a plurality of flow adjusters, each of the flow adjusters being associated with a respective one of the fluid dispensers and configured to control fluid flow from the respective fluid dispenser independently of the other fluid dispensers. 
Disbrow, figure 1, discloses a controller 29 which allows for control of the amount of fluid flowing through an arm of a sprinkler apparatus.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller (valve) of Disbrow into the arms of Lin, allowing for control of the volume fluid flow out of each of the arms as desired.  
With respect to claims 3 and 11, Lin discloses the spindle mount defines a fluid entryway (figure 4, inside of 11) that is fluidly coupled to the fluid passageway of the spindle (18).
With respect to claims 4 and 12, Lin discloses the fluid passageway defines a passageway diameter (diameter of 18) and the fluid entryway defines an entryway diameter (diameter of 11) that is greater than the passageway diameter (see figure 4).
With respect to claim 17, Lin discloses the pressurized fluid is at least one of pressurized air or pressurized coolant (water being a coolant, abstract).
Response to Arguments/Amendments
	The Amendment filed (07/18/2022) has been entered. Currently claims 1, 3-4, 6-9, 11-12, and 14-18 are pending, claims 2, 5, 10, and 13 are cancelled, claims 1, 6, 9, and 14 are amended, and claim 18 has been previously withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (07/18/2022). Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive over the Pletcher reference, as the noted nozzles are within an inner circumferential surface of the nozzle, and furthermore though applicants amendments and arguments overcome the Lin reference, see the above 2 103’s modifying Lin in two separate ways to show the flow adjusters being used with the fluid distributer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752